Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 and 10/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2017/036370 A1; given by the applicant in the IDS) in view of CHO et al. (US. Pub. No. 2019/0306526 A1).

Regarding claim 1, Huang teaches a computer-implemented video encoding method, comprising ([abstract]-video coding incorporating Deep Neural Network): applying motion estimation to a target coding block([claim 1]- a prediction signal (reference block) of a picture (target coding block)), to determine a reference block of the target coding block([claim 1]- a prediction signal (reference block) of a picture (target coding block)).
However Huang does not explicitly disclose inputting, to a convolutional neural network (CNN) filter, image data associated with the target coding block and the reference block; and executing the CNN filter to determine a residual associated with the target coding block based on the input image data.
In an analogous art, CHO teaches inputting, to a convolutional neural network (CNN) filter, image data associated with the target coding block and the reference block([para 0784-0786]- generation encoder may generate the feature vector s,,, which is the output of the first CNN, by inputting the target frame x,, to the first CNN; [para 0762-0763]-a processing unit may generate a prediction frame using a separable structure of an adaptive CNN or a voxel flow. In the generation of the prediction frame, a executing the CNN filter to determine a residual associated with the target coding block based on the input image data([para 0784-0785 and 0788]- the generation encoder may generate a residual frame y,,. The residual frame y,, may be generated using the equation; [see also para 0789-0791]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHO to the modified system of Huang to an encoding method and apparatus that perform inter prediction using a reference frame generated based on deep learning[CHO; paragraph 0002].
Regarding claim 2, CHO teaches wherein the CNN filter comprises a plurality of convolutional layers, each of the plurality of convolutional layers using one or more filter kernels to generate one or more feature maps respectively, and executing the CNN filter to determine the residual associated with the target coding block based on the input image([see in Fig. 18]-in Fig. 18 illustrates an operation in a convolution layers; [see also para 0664 ]- CNN may refer to a network composed of multiple layers including a convolution layer and a pooling layer. Filtering may be performed on an image input by the convolution layer, and a feature map may be extracted as a result of the filtering. The extracted feature map may be used as the input of a subsequent layer. Such processing may be continuously performed on the layers) data comprises: extracting, at a first convolutional layer of the CNN filter, spatial features of the image data associated with the target coding block and the reference block ([see in Fig. 18]-in Fig. 18 illustrates  CNN may refer to a network composed of multiple layers including a convolution layer and a pooling layer. Filtering may be performed on an image input by the convolution layer, and a feature map may be extracted as a result of the filtering. The extracted feature map may be used as the input of a subsequent layer. Such processing may be continuously performed on the layers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHO to the modified system of Huang to an encoding method and apparatus that perform inter prediction using a reference frame generated based on deep learning[CHO; paragraph 0002].
Regarding claim 3, CHO teaches applying a first set of filter kernels to image data associated with the target coding block, to generate feature maps associated with the target coding block([see in Fig. 18 and para 0668-0671]- convolution layer, different types of filters may be used for a single input. In this case, a procedure in which a single filter processes the input may be referred to as a "convolution channel"); and applying a second set of filter kernels to image data associated with the reference block, to generate feature maps associated with the reference block ([see in Fig. 18 and para 0668-0671]- convolution layer, different types of filters may be used for a single input. In this case, a procedure in which a single filter processes the input may be referred to as a "convolution channel"). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHO to the modified system of Huang to an encoding method and apparatus that 
Regarding claim 4, CHO teaches wherein the reference block is a co-located block of the target coding block in a reference picture([para 0838-0839]- reference frame may be selected based on whether the reference frame is designated as a co-located picture). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHO to the modified system of Huang to an encoding method and apparatus that perform inter prediction using a reference frame generated based on deep learning[CHO; paragraph 0002].
Regarding claim 5, CHO teaches an extended region of the target coding block([0675 and 0811]- Padding may be intended to increase the size of an input image, and may be the operation of populating regions above, below, to the left, and to the right of the input image with specific values); and an extended region of the reference block([[para 0412-413 and 0675]- inter prediction, a region in the reference picture may be specified by utilizing a reference picture index (or refldx) for indicating a reference picture). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHO to the modified system of Huang to an encoding method and apparatus that perform inter prediction using a reference frame generated based on deep learning[CHO; paragraph 0002].
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 6 have been met in method claim 1.

Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 9 have been met in method claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 11 have been met in method claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 16 have been met in method claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 19 have been met in method claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	He et al., US 2012/0170647 A1, discloses coding and decoding media data.
2.	Chen et al., US 10,740,891 B1, discloses method and system for analyzing images of a target vehicle according to a base image model corresponding to the target vehicle.
3.	TAE YOUNG et al., WO 2019/194425 A1, discloses method for applying an artificial neural network (ANN) to image encoding or decoding.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487